Exhibit 99.1 Nutranomics Announces Double Digit Sales Growth Rate in Japan DRAPER, UTAH, October 10, 2013 – Nutranomics, Inc. (OTCBB: NNRX) (OTCQB: NNRX) (“Nutranomics” or the “Company”) is pleased to announce that sales of Nutranomics products to Japan are up over 44% compared to the same last three month period last year. Nutranomics has been selling its products in Japan since 1996. Japan maintains some of the world’s strictest quality control checks for imported dietary supplements which include preservative and pesticide testing.
